UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                             ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         All of the defendants’ answer due dates expired at least one month ago but Plaintiff has

not requested a Certificate of Default from the Clerk of Court. Plaintiff is directed to file a

status report by Friday, December 13, 2019.



Dated:             New York, New York
                   December 9, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
